Judgment unanimously affirmed. Memorandum: County Court properly denied the motion to suppress the showup identification of defendant. The record supports the court’s determinations that the stop of defendant was supported by reasonable suspicion (see, People v *1073Hicks, 68 NY2d 234, 238) and that the showup at the hospital emergency room was justified by exigent circumstances (see, People v Riley, 70 NY2d 523, 529). The contention that defendant was deprived of a fair trial by prosecutorial misconduct on summation is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to address that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Defendant knowingly, voluntarily and intelligently waived his right to a hearing pursuant to CPL 400.20 (3) to challenge his status as a persistent felony offender. The sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, Drury, J.—Sodomy, 1st Degree.) Present—Denman, P. J., Green, Fallon, Callahan and Doerr, JJ.